Morphy, J.

delivered the opinion of the court.
This suit is brought on an open account for goods, wares and merchandize sold and delivered to the defendant. Having-brought up a record in which there is no statement of facts, bill of exception, or any other matter which will enable this court to examine his case on its merits; we believe that the appellant never contemplated a revision by this court of the judgment below ; but sought only to retard its execution.
The judgment of the Commercial Court is therefore affirmed with costs and ten per cent, damages on the amount sued for.